IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF R.C.                    : No. 351 WAL 2020
                                           :
                                           :
PETITION OF: R.C.                          : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.